 
 
II 
109th CONGRESS 2d Session 
S. 4117 
IN THE SENATE OF THE UNITED STATES 
 
December 8, 2006 
Mr. Akaka (for himself and Mr. Sununu) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To repeal title II of the REAL ID Act of 2005, to reinstitute the section 7212 of the Intelligence Reform and Terrorism Prevention Act of 2004, which provides States additional regulatory flexibility and funding authorization to more rapidly produce tamper- and counterfeit-resistant driver’s licenses and to protect privacy and civil liberties by providing interested stakeholders on a negotiated rulemaking with guidance to achieve improved 21st century licenses to improve national security. 
 
 
1.Short titleThis Act may be cited as the Identification Security Enhancement Act of 2006. 
2.RepealTitle II of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is repealed. 
3.Driver’s licenses and personal identification cards 
(a)DefinitionsIn this section: 
(1)Driver’s licenseThe term driver’s license means a motor vehicle operator’s license (as defined in section 30301(5) of title 49, United States Code). 
(2)Personal identification cardThe term personal identification card means an identification document (as defined in section 1028(d)(3) of title 18, United States Code) issued by a State. 
(b)Standards for acceptance by Federal agencies 
(1)In general 
(A)Limitation on acceptanceNo Federal agency may accept, for any official purpose, a driver’s license or personal identification card newly issued by a State more than 2 years after the promulgation of the minimum standards under paragraph (2) unless the driver’s license or personal identification card conforms to such minimum standards. 
(B)Date for full conformance 
(i)In generalExcept as provided under clause (ii), beginning on the date that is 5 years after the promulgation of minimum standards under paragraph (2), no Federal agency may accept, for any official purpose, a driver’s license or personal identification card issued by a State unless such driver’s license or personal identification card conforms to such minimum standards. 
(ii)Alternative date for full conformanceIf the Secretary of Homeland Security determines that it is impracticable for States to replace all State-issued driver’s licenses and personal identification cards before the deadline set forth in clause (i), the Secretary of Homeland Security, in consultation with the Secretary of Transportation, may set a later, alternative deadline to the extent necessary for States to complete such replacement with reasonable efforts. 
(C)State certification 
(i)In generalEach State shall certify to the Secretary of Homeland Security that the State is in compliance with the requirements of this section. 
(ii)FrequencyCertifications under clause (i) shall be made at such intervals and in such a manner as the Secretary of Homeland Security, with the concurrence of the Secretary of Transportation, may prescribe by regulation. 
(iii)AuditsThe Secretary of Homeland Security may conduct periodic audits of each State's compliance with the requirements of this section. 
(2)Minimum standardsNot later than 12 months after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Transportation, shall by regulation, establish by minimum standards for driver's licenses or personal identification cards issued by a State for use by Federal agencies for identification purposes that shall include— 
(A)standards for documentation required as proof of identity of an applicant for a driver's license or personal identification card; 
(B)standards for the verifiability of documents used to obtain a driver's license or personal identification card; 
(C)standards for the processing of applications for driver’s licenses and personal identification cards to prevent fraud; 
(D)standards for information to be included on each driver’s license or personal identification card, including— 
(i)the person’s full legal name; 
(ii)the person’s date of birth; 
(iii)the person’s gender; 
(iv)the person’s driver’s license or personal identification card number; 
(v)a photograph of the person; 
(vi)the person’s address of principal residence; and 
(vii)the person’s signature; 
(E)standards for common machine-readable identity information to be included on each driver’s license or personal identification card, including defined minimum data elements; 
(F)security standards to ensure that driver’s licenses and personal identification cards are— 
(i)resistant to tampering, alteration, or counterfeiting; and 
(ii)capable of accommodating and ensuring the security of a photograph or other unique identifier; and 
(G)a requirement that a State confiscate a driver’s license or personal identification card if any component or security feature of the license or identification card is compromised. 
(c)Negotiated rulemaking 
(1)In generalBefore publishing the proposed regulations required by subsection (b)(2) to carry out this title, the Secretary of Homeland Security shall establish a negotiated rulemaking process pursuant to subchapter IV of chapter 5 of title 5, United States Code (5 U.S.C. 561 et seq.). 
(2)Time requirementThe process described in paragraph (1) shall be conducted in a timely manner to ensure that— 
(A)any recommendation for a proposed rule or report— 
(i)is provided to the Secretary of Homeland Security not later than 9 months after the date of enactment of this Act; and 
(ii)includes an assessment of the benefits and costs of the recommendation; and 
(B)a final rule is promulgated not later than 12 months after the date of enactment of this Act. 
(3)Representation on negotiated rulemaking committeeAny negotiated rulemaking committee established by the Secretary of Homeland Security pursuant to paragraph (1) shall include equal numbers of representatives from— 
(A)among State offices that issue driver's licenses or personal identification cards; 
(B)among State elected officials; 
(C)the Department of Transportation; and 
(D)among interested parties, including experts in privacy protection, experts in civil liberties and protection of constitutional rights, and experts in immigration law. 
(4)Content of regulationsThe regulations required by subsection (b)(2)— 
(A)shall facilitate communication between the chief driver licensing official of a State, an appropriate official of a Federal agency and other relevant officials, to verify the authenticity of documents, as appropriate, issued by such Federal agency or entity and presented to prove the identity of an individual; 
(B)may not infringe on a State’s power to set criteria concerning what categories of individuals are eligible to obtain a driver’s license or personal identification card from that State; 
(C)may not require a State to comply with any such regulation that conflicts with or otherwise interferes with the full enforcement of State criteria concerning the categories of individuals that are eligible to obtain a driver's license or personal identification card from that State; 
(D)may not require a single design to which driver's licenses or personal identification cards issued by all States must conform; and 
(E)shall include procedures and requirements to protect the privacy rights of individuals who apply for and hold driver's licenses and personal identification cards. 
(F)shall include procedures and requirements to protect the federal and state constitutional rights and civil liberties of individuals who apply for and hold driver’s licenses and personal identification cards; 
(G)shall not permit the transmission of any personally identifiable information except for in encrypted format; 
(H)shall provide individuals with procedural and substantive due process, including promulgating rules and rights of appeal, to challenge errors in data records contained within the databases created to implement this Act; 
(I)shall not permit private entities to scan the information contained on the face of a license, or in the machine readable component of the license, and resell, share or trade that information with any other third parties, nor shall private entities be permitted to store the information collected for any other than fraud prevention purposes; 
(J)shall not preempt state privacy laws that are more protective of personal privacy than the standards, or regulations promulgated to implement this Act; and 
(K)shall neither permit nor require verification of birth certificates until a nationwide system is designed to facilitate such verification. 
(d)Grants to States 
(1)Assistance in meeting Federal standardsBeginning on the date a final regulation is promulgated under subsection (b)(2), the Secretary of Homeland Security shall award grants to States to assist them in conforming to the minimum standards for driver's licenses and personal identification cards set forth in the regulation. 
(2)Allocation of grantsThe Secretary of Homeland Security shall award grants to States under this subsection based on the proportion that the estimated average annual number of driver's licenses and personal identification cards issued by a State applying for a grant bears to the average annual number of such documents issued by all States. 
(3)Minimum allocationNotwithstanding paragraph (2), each State shall receive not less than 0.5 percent of the grant funds made available under this subsection. 
(4)Separate fundingFunds appropriated for grants under this section may not be commingled with other grant funds administered by the Department of Homeland Security and may not be used for any purpose other than the purpose set forth in paragraph (1). 
(e)Extension of effective dateThe Secretary of Homeland Security may extend the date specified under subsection (b)(1)(A) for up to 2 years for driver’s licenses issued by a State if the Secretary determines that the State made reasonable efforts to comply with the date under such subsection but was unable to do so. 
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security $300,000,000 for each of the fiscal years 2007 through 2013 to carry out this Act. 
 
